     Case 1:20-cv-00967-NONE-JLT Document 12 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   ST. PAUL FIRE AND MARINE                           Case No. 1:20-cv-00967 NONE JLT
     INSURANCE COMPANY,
12                                                      ORDER GRANTING STIPULATION TO
                        Plaintiff,                      CONSOLIDATE THE ACTIONS
13                                                      (Doc. 11)
                   v.
14
     KINSALE INSURANCE COMPANY,
15
                       Defendant.
16   _______________________________________

17   TRC OPERATING COMPANY, INC., TRC
     CYPRESS GROUP, LLC,
18
                       Real Parties in Interest.
19   _______________________________________

20   NEW YORK MARINE AND GENERAL                        Case No. 1:20-cv-01085 NONE JLT
     INSURANCE COMPANY,
21                                                      ORDER GRANTING STIPULATION TO
                        Plaintiff,                      CONSOLIDATE THE ACTIONS
22                                                      (Doc. 17)
                   v.
23
     KINSALE INSURANCE COMPANY,
24
                       Defendant.
25   _______________________________________

26   TRC OPERATING COMPANY, INC., TRC
     CYPRESS GROUP, LLC,
27
                        Real Parties in Interest.
28
                                                    1
                                                                [Proposed] Order (1:20-cv-01393-DAD-JLT)
     Case 1:20-cv-00967-NONE-JLT Document 12 Filed 02/02/21 Page 2 of 2


 1          The parties have stipulated to the Court consolidating these actions for all purposes

 2   including trial. Thus, the Court GRANTS the stipulations ORDERS:

 3          1.      The matters are consolidated for all purposes including trial;

 4          2.      The scheduling order issued in Case No. 1:20-cv-01085 NONE JLT, SHALL

 5   control the consolidated action;

 6          3.      All filings in this consolidated action SHALL be filed in Case No.: 1:20-cv-00967

 7   NONE JLT and Case No.: 1:20-cv-01085 NONE JLT SHALL, be closed.

 8

 9   IT IS SO ORDERED.
10
        Dated:     February 1, 2021                            /s/ Jennifer L. Thurston
11                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
                                                                  [Proposed] Order (1:20-cv-01393-DAD-JLT)
